Exhibit d Province of Saskatchewan Current Description December 2010 [MAP] TABLE OF CONTENTS Page Province of Saskatchewan 1 Overview of the Economy 3 Finances of the Government 17 General Revenue Fund Supplementary Financial Information 33 Detail of General Revenue Fund Debt 51 Crown Corporations 55 Government of Saskatchewan Summary Financial Statements (Volume 1 of the Public Accounts) Exhibit E Sources of Information 63 In this document, unless otherwise specified or the context otherwise requires, all dollar amounts are expressed in Canadian dollars.On November 17, 2009, the noon nominal rate for Canadian dollars ($), as reported by the Bank of Canada, was $1.05921.00 United States dollar (U.S. $). Tonnes as used in this document refers to metric tons.One tonne is equivalent to 1.102311 short tons. In this document, the financial transactions of the general fund of the Government are recorded under the General Revenue Fund.(Refer to page 17 for further information.) The Government uses accrual accounting.The accrual accounting method recognizes financial transactions at the time they occur, regardless of whether any cash is received or paid.This method of accounting provides a complete picture of the total financial obligations resulting from decisions made during the year.The General Revenue Fund follows the accrual method except for defined benefit pension plan costs.During 2008-09, the Government made a change in accounting policy to comply with the recommendations of the Public Sector Accounting Board of the Canadian Institute of Chartered Accountants for long-term debt.On the Statement of Financial Position, loans to Crown corporations and public debt (gross debt net of sinking funds) are now presented net of government business enterprise specific debt.Additionally, reimbursements of interest from Crown corporation general debt are no longer netted against debt servicing costs on the Statement of Operations.Prior to this change in accounting policy, public debt was presented on a gross basis on the Statement of Financial Position, and all reimbursements of interest from Crown corporations’ debt were netted against debt servicing costs.The 2007-08 amounts have been restated for this change in accounting policy. During 2008-09, the Government determined that agricultural land held for resale, previously presented as a financial asset, is more appropriately classified as tangible capital assets because this land is not expected to be sold within the next year.This change has been applied retroactively with restatement of the 2007-08 amounts. During 2008-09, the Government reclassified certain revenue categories, with restatement of 2007-08 amounts: · Corporation capital tax has been split into two components.Resource surcharge has been moved to non-renewable resources and the remaining component of corporation capital tax has been included with other taxes; · Liquor consumption tax has moved from sales tax to other taxes and sales tax has been renamed provincial sales tax; and · Crown land sales previously reported in oil revenues has been broken out. This document contains forward-looking statements which may be identified by their use of words like “plans,” “expected,” “will,” “project,” “estimated,” “forecast” or other words of similar meaning.All statements that address expectations or projections about the future are forward-looking statements.Forward-looking statements are based on certain assumptions and expectations of future events.It cannot be guaranteed that these assumptions and expectations are accurate or will be realized. The Canadian Dollar Canada maintains a floating exchange rate for the Canadian dollar to permit the rate to be determined by market forces without intervention except as required to maintain orderly conditions. Recent high and low exchange rates for the Canadian dollar in terms of United States cents are as follows: 2010* High Low 77.11 93.07 Source: Bank of Canada – noon rate. * First ten months only. i PROVINCE OF SASKATCHEWAN Summary Economic and Financial Statistics The following information is qualified in its entirety by the more detailed information contained in this document.See also AGeneral Revenue Fund Supplementary Financial Information - Government of the Province of Saskatchewan, General Revenue Fund Statement of Financial Position” commencing on page 34 for a discussion of the Provincial Auditors report accompanying the General Revenue Funds financial statements as at March31,2010, and for the year then ended. Compound Calendar Year Ended December 31 Annual Growth Rate 2005-2009 (Millions) Economy Gross Domestic Product at Current Market Prices * $ n.a. 12.5 % Farm Cash Receipts $ Mineral Sales $ Manufacturing Shipments $ Exports * $ n.a. Personal Income * $ n.a. Population at July 1 (Thousands) Unemployment Rate % n.a. Change in Consumer Price Index % n.a. 1 2002 100 n.a. not applicable * compound annual growth rate from 2004-2008 Fiscal Year Ended March 31 Estimate (Millions) Government Finances - General Revenue Fund Budgetary surplus (deficit) $ 20 Add (deduct) non-cash items Amortization of foreign exchange gains and losses 2 3 2 5 (1 ) 2 Amortization of Capital Assets Loss on loans and investments 2 1 9 1 3 3 Net change in non-cash operating activities 6 ) ) ) Earnings retained in sinking funds ) Adjustment to accumulated deficit 11 0 0 0 Capital Activities Cash (used for) Acquisition of capital assets ) Investing Activities Cash provided by (used for) investing activities ) Cash Provided (Required) $ ) 1 For information concerning the adverse effect on the reported budgetary surplus (deficit) of certain adjustments that are required in the opinion of the Provincial Auditor, see Notes 1-9 to the Government of the Province of Saskatchewan, General Revenue Fund Statement of Financial Position for the five years ended March 31, 2010, under “General Revenue Fund Supplementary Financial Information,” commencing on page 34. ii Fiscal Year Ended March 31 (Millions) Debt - General Revenue Fund Gross Debt $ Less:Equity in Sinking Funds ) Guaranteed Debt 46 34 25 20 17 Total General Revenue Fund Debt $ In this document statistics for the economy of the Province are set forth on a calendar year basis at current market prices, except as otherwise indicated.Economic statistics for recent years frequently are preliminary estimates, which are subject to adjustment. Financial statistics and information for the Governments General Revenue Fund are set forth on a fiscal year basis of April 1 to March 31 of the following year, unless otherwise noted.Financial statistics and information for provincial Crown corporations are set forth on a fiscal year basis of January1 to December 31 of the same year, unless otherwise noted.In this document, compound annual growth rates assume the first year as the base and are computed by distributing the aggregate amounts of growth during the period. iii PROVINCE OF SASKATCHEWAN Introduction The Province of Saskatchewan (Saskatchewan or the Province) was established as a province of Canada in 1905.Saskatchewan is centrally located in Western Canada and is bordered by the provinces of Manitoba to the east and Alberta to the west.The Province shares its 650 kilometre southern border with the American states of North Dakota and Montana and its 450 kilometre northern border with the Northwest Territories of Canada.With a 1,250 kilometre distance from north to south, Saskatchewan covers an area of 652,330 square kilometres. The sparsely populated northern third of the Province is part of Canadas Precambrian Shield and consists of forests, rivers and thousands of fresh water lakes.A sizeable commercial forest region is located across the entire central part of Saskatchewan.The southern half of the Province is part of the great continental plain of North America, consisting of a mixed agricultural and parkland area merging southward into open plains, a grain-growing region where the majority of the Provinces population resides.About one-half of all of Canadas cultivated farm land is located in Saskatchewan. The population of Saskatchewan was approximately 1,045,622 on July 1, 2010, compared with approximately 1,029,124 on July1,2009 and 1,014,524 on July 1, 1999.The Provinces two largest urban areas are the cities of Regina, the capital of Saskatchewan, with a population of approximately 210,006 on July1,2009, and Saskatoon, with a population of approximately 257,298 as of the same date. The climate of Saskatchewan is generally dry with temperatures varying markedly between very distinct seasons. The following table sets forth statistics on Saskatchewans population, area and climate. Saskatchewan Statistics Population Area 1,045,622 (July 1, 2010) Land: $ 570,700 square kilometres Major Urban Centres (220,350 square miles) Regina Fresh Water: $ Capital of Saskatchewan $ 81,630 square kilometres $ 210,006 (July 1, 2009)* (31,520 square miles) Saskatoon Total: $ Centre for Saskatchewans $ 652,330 square kilometres resource-based and advanced (251,870 square miles) technology industries Farm Land: $ 257,298 (July 1, 2009)* $ 268,655 square kilometres (103,730 square miles) Population Density Cultivated Farm Land: 1 person per 0.66 square $ 202,470 square kilometres kilometre (0.25 per square mile) (78,170 square miles) Mean Temperatures Range (Regina) Commercial Forests: January -11 to -22 degrees Celsius $ 126,300 square kilometres July 26 to 12 degrees Celsius (48,760 square miles) Mean Precipitation (Regina) January 15 millimetres July 59 millimetres Year 364 millimetres *Post-census adjusted data for 2009 for Regina and Saskatoon are not yet available. Sources:Saskatchewan Bureau of Statistics, Statistics Canada. 1 Constitutional Framework of Canada Canada consists of a federation of ten provinces with a constitutional division of powers between the federal and provincial governments.Canada was established by the Constitution Act, 1867, an Act of the Parliament of the United Kingdom, and by later enactments including the Constitution Act, 1982, which transferred jurisdiction over the Constitution of Canada (the Constitution) from the United Kingdom to Canada. Various constitutional issues have been under discussion in Canada for a number of years.On August 20, 1998, in response to a reference from the Federal government, the Supreme Court of Canada ruled that under the Constitution of Canada and international law, Quebec may not secede unilaterally from Canada, but that if the people of Quebec voted to secede by a clear majority vote on a clear question, the other provinces and the Federal Government would be obliged to enter negotiations with Quebec with respect to secession, such negotiations to be guided by constitutional principles, including federalism, democracy, constitutionalism and the rule of law, and the protection of minorities. Under the Constitution, each provincial Legislature has exclusive authority to borrow money on the sole credit of that province and the authority to raise revenue for provincial purposes through direct taxation within its territorial limits.Legislatures can also raise revenue through taxation in respect of non-renewable natural resources, forestry resources and sites and facilities for electricity production and generation.Each province owns minerals and other resources on its provincial Crown lands and may own sub-surface resources on its other lands. Each province has the right to levy royalties on all lands and minerals which it owns. Each province has the legislative authority to regulate the exploration for and development, conservation and management of non-renewable natural resources, forestry resources and electricity generation.Each province also has legislative authority in the areas of education, health, social services, property and civil rights, natural resources, municipal institutions and generally all matters of a purely local or private nature. The Parliament of Canada is empowered to borrow money and to raise revenue by any mode or system of taxation.Parliament has legislative authority over, among other things, the federal public debt and federal property, the regulation of trade and commerce, currency and coinage, banks and banking, bankruptcy and insolvency, navigation and shipping, foreign affairs, defence, postal service and unemployment insurance.It also has authority over matters not assigned to the provincial legislatures. Provincial Government The executive power in the Province of Saskatchewan is vested in the Lieutenant Governor acting upon the advice of the Executive Council, which is responsible to the Legislative Assembly.The Lieutenant Governor is appointed by the Governor General of Canada in Council and the Governor General in turn is appointed by a commission under the Great Seal of Canada.The Executive Council, which includes the Premier and the Ministers of Departments of the Provincial Government, is appointed by the Lieutenant Governor on the nomination of the leader of the political party which forms the Government.Members of the Executive Council hold seats in the Legislative Assembly. Saskatchewans Legislative Assembly has 58 seats and is elected for a term of five years, subject to earlier dissolution by the Lieutenant Governor acting in accordance with constitutional principles.The Legislative Assembly is usually dissolved by the Lieutenant Governor on the recommendation of the Premier.The most recent Provincial election was held on November7,2007, and resulted in a majority for the Saskatchewan Party as the Government of Saskatchewan.The representation in the Legislative Assembly at November 17, 2010 was as follows:Saskatchewan Party, 38 seats; and, New Democratic Party, 20 seats. 2 OVERVIEW OF THE ECONOMY Introduction Saskatchewan has a modern, open and diversified economy.Approximately two-thirds of the total value of all goods and services produced in the Province are exported.Major exports include grains, oilseeds, crude oil, potash, natural gas, uranium and manufactured goods.While many of the goods and service producing industries are directly or indirectly related to agriculture and natural resources, the Provincial economy continues to diversify into information age activities such as high technology, bio-technology and financial and other services.The Provinces abundance of renewable and non-renewable resources has made it the largest producer of wheat, second largest producer of crude oil and third largest natural gas producer in Canada.Saskatchewan is also one of the worlds leading suppliers of potash and uranium. Saskatchewan’s economy grew at an annual real rate of 4.0 percent in 2008 largely due to strong personal consumption, business investments and a record harvest.Canada’s real Gross Domestic Product (GDP) increased by 0.5percent in the same year and declined by 2.5 per cent in 2009.Due in large part to strong commodity prices, Saskatchewan’s nominal GDP grew by 25.8percent in 2008. Mining is the largest sector among Saskatchewan’s goods-producing industries.The dominant mineral products of the Province include crude oil, potash, natural gas and uranium.The number of oil wells drilled increased by 22.9 per cent and the value of oil sales increased by 59.6 per cent in 2008 because of stronger oil prices.The value of natural gas sales increased by 13.9 per cent as a result of higher natural gas prices in 2008 while the number of gas wells drilled rose by 5.8 per cent in 2008.Potash sales rose by 142.7 per cent in 2008 primarily reflecting strong sales and high prices.Weak prices caused the value of oil and natural gas sales to decline by 32.7 per cent and 55.0 per cent, respectively in 2009.The value of Potash sales also dropped by 58.4 per cent last year due to weak global demand. Manufacturing is the second largest sector of Saskatchewan’s goods-producing industries.Saskatchewan’s manufacturing sales increased by 26.4 per cent in 2008 but decreased by 13.3 per cent in 2009. Agriculture is the third largest sector among Saskatchewan’s goods-producing industries.Saskatchewan farmers harvested 29.4million tonnes of the major grains and oilseeds in 2009, about 1.3 per cent lower than the harvest in 2008. Saskatchewan farm cash receipts amounted to $9.2 billion in 2009, down 2.1percent from 2008.Realized net farm income, which is the income left with farmers after deducting operating expenses and depreciation costs from farm cash receipts, amounted to $1.9 billion reflecting higher crop receipts. Retail sales decreased by 0.5 per cent in 2009 while wholesale trade dropped 22.1 per cent in the same year.New vehicle sales went down by 9.3 per cent in 2009. Saskatchewan’s employment level increased by 1.6 per cent or 7,900 jobs in 2009.In Canada, employment declined by 1.6percent or 277,000 jobs in the same year. Saskatchewan’s unemployment rate averaged 4.8 per cent in 2009.The national unemployment rate averaged 8.1 per cent in the same year. The inflation rate of the Province, as measured by the rate of increase in the Consumer Price Index, was 1.1 per cent in 2009 compared to Canada’s inflation rate of 0.3 per cent. 3 The following table sets forth a summary of economic indicatorsfor Saskatchewan and for Canada for the five years ended December 31, 2009. Summary of Economic Indicators Compound Annual Calendar Year Ended December 31 Growth Rate 2005-2009 Gross Domestic Product - Saskatchewan Current Market Prices (Millions) * $ n.a 12.5 % Annual Rate of Change % n.a n.a Per Capita * $ n.a 12.1 % Chained 2002 Dollars (Millions) * $ n.a 2.1 % Annual Rate of Change % )% % % n.a n.a Per Capita * $ n.a 1.7 % Gross Domestic Product - Canada Current Market Prices (Millions) $ 2.7 % Annual Rate of Change % )% n.a Per Capita $ 1.5 % Chained 2002 Dollars (Millions) $ 0.7 % Annual Rate of Change % )% n.a Per Capita $ ) % Consumer Price Index 1 (Annual Percentage Change) Saskatchewan % n.a Canada % n.a Population (July 1)(Thousands) Saskatchewan 0.9 % Canada 1.1 % Unemployment Rate Saskatchewan % n.a Canada % n.a 1 2002 100 n.a. not applicable Sources:Saskatchewan Bureau of Statistics, Statistics Canada *Data for Saskatchewan's economy in 2009 are not available.Compound annual growth rate was calculated from 2004-2008 only. 4 Gross Domestic Product Saskatchewans real GDP measured in chained 2002 dollars increased at a compound average annual rate of 2.3per cent in the period from 2004 to 2008.Measured in current market prices, Saskatchewans GDP grew at a compound average annual rate of 12.5percent in the same period.In 2008, Saskatchewans real GDP increased by 3.9 per cent. The following table sets forth the composition of the Provinces GDP both at current market prices and in chained 2002 dollars for the five years ended December31,2008. Gross Domestic Product Compound Annual Year Ended December 31 Growth Rate 2004-2008 (Millions) Gross Domestic Product Current Market Prices Personal Expenditure on Goods and Services $ 6.9 % Government Expenditure on Goods and Services 5.6 % Gross Fixed Capital Formation 16.7 % Value of Physical Change in Inventories: Non-Farm ) n.a. Farm Inventories and Grain in Commercial Channels ) ) n.a. Exports of Goods and Services 14.8 % Less:Imports of Goods and Services 8.7 % Residual Error and Adjustment ) ) n.a. Total $ 12.5 % Gross Domestic Product Chained 2002 Dollars Personal Expenditure on Goods and Services $ 4.8 % Government Expenditure on Goods and Services 2.0 % Gross Fixed Capital Formation 12.4 % Value of Physical Change in Inventories: Non-Farm ) n.a. Farm Inventories and Grain in Commercial Channels ) ) n.a. Exports of Goods and Services 1.6 % Less:Imports of Goods and Services 6.1 % Residual Error and Adjustment ) ) n.a. Total $ 2.1 % n.a. not applicable Note:Components may not add due to use of chained fisher price methodology. Source:Saskatchewan Bureau of Statistics, data for 2009 are not yet available. 5 Capital Expenditure Gross fixed capital formation increased at a compound average annual rate of 16.7 per cent over the period from 2004 to 2008.Investment in transportation and warehousing increased by 39.7percent; construction, 23.7percent; and public administration, 20.1percent. The following table sets forth information on Saskatchewans gross fixed capital formation for the five years ended December31,2008. Gross Fixed Capital Formation Compound Annual Year Ended December 31 Growth Rate 2004-2008 (Millions) Agriculture 1 $ 6.6 % Mining 2 Construction 71 86 97 Manufacturing Transportation & Warehousing Utilities Retail and Wholesale Trade Finance and Insurance 3 Commercial Services Institutions Public Administration Total $ 16.7 % 1Includes forestry, fishing, trapping and hunting. 2Includes oil and natural gas extraction, potash, uranium and other minerals. 3Includes real estate and other services not shown above. Components will not add to total. Source:Saskatchewan Bureau of Statistics, data for 2009 are not yet available. 6 Exports and Imports Crude oil, manufactured goods, grains and potash are Saskatchewans principal exports, accounting for 28.7 percent, 13.5percent, 13.5 per cent and 15.8 per cent, respectively, of total exports in 2008.For the five years ended December31,2008, total exports increased by an average of 14.8 per cent per year while imports increased by an average of 8.7percent per year. The following table sets forth details of Saskatchewans exports and imports at current market prices for the five years ended December 31, 2008. Trade with the Rest of Canada and Abroad Compound Annual Year Ended December 31 Growth Rate 2004-2008 (Millions) Exports Grain $ $ 2,640 $ $ $ % Crude Oil Potash Manufactured Goods Other Total Exports $ 26,854 $ % Imports Crude Oil $ % Manufactured Goods Other Total Imports $ % Source:Saskatchewan Bureau of Statistics, 2009 data are not yet available. 7 Labour Force and Employment Saskatchewans unemployment rate remained well below the national unemployment rate in 2009.The national unemployment rate stood at 8.1 per cent in 2009, while Saskatchewans unemployment rate was 4.8 per cent in the same year. In the first ten months of 2010, Saskatchewan’s seasonally adjusted unemployment rate has averaged 5.1 per cent, compared to the national average unemployment rate of 8.1 per cent over the same period.Thus far, total employment in the Province has increased by about 5,900 compared with the same period last year. The following table sets forth selected labour force statistics for Saskatchewan and Canada for the five years ended December31,2009. Labour Force Statistics Compound Annual Year Ended December 31 Growth Rate 2005-2009 (Thousands, Except Percentages) Labour Force Saskatchewan % Canada % Employed Saskatchewan % Canada % Unemployed Saskatchewan 26 24 22 22 26 % Canada % Unemployment Rate Saskatchewan 5.1% 4.7% 4.2% 4.1% 4.8% n.a. Canada 6.8% 6.3% 6.0% 6.1% 8.1% n.a. Participation Rate Saskatchewan 68.1% 69.1% 69.7% 69.7% 70.1% n.a. Canada 67.2% 67.2% 67.6% 67.8% 67.3% n.a. n.a. not applicable Source:Statistics Canada. 8 Approximately 38,000 net new jobs were created in the Province in the period from 2005 to 2009.Construction, mining and Finance, insurance & real estate were the leaders in terms of job creation during the period in review. The following table sets forth selected statistics of employment by industry for the Province. Employment by Industry Compound Annual Year Ended December 31 Growth Rate 2005-2009 (Thousands) Goods-Producing Industries Agriculture 47 48 44 41 43 % Mining 19 22 22 25 24 Construction 26 30 32 37 39 Manufacturing 30 29 31 31 28 Subtotal Service Industries Transportation, Communication, Utilities and Storage 29 30 29 30 30 Wholesale and Retail Trade 78 79 83 83 81 Finance, Insurance and Real Estate 26 26 27 28 29 Business and Community Services Public Administration 27 28 28 29 31 Subtotal Total % Note:Components may not add due to rounding. Source: Saskatchewan Bureau of Statistics 9 Personal Income Saskatchewan personal income increased at a compound average annual rate of 7.5 per cent over the period from 2004 to 2008. The following table sets forth personal income for Saskatchewan for the five years ended December31,2008. Personal Income Compound Annual Year Ended December 31 Growth Rate 2004-2008 (Millions) Wages, Salaries and Supplementary Labour Income $ 16,689 $ 22,567 % Net Income Received by Farm Operators from Farm Production ) 83 n.a. Net Income of Non-Farm Unincorporated Business 1 Interest, Dividends and Miscellaneous Investment Income Others Total $ % 1Includes rent. n.a. not applicable Source:Saskatchewan Bureau of Statistics, 2009 data are not yet available. 10 Economic Structure The following table sets forth Saskatchewans real GDP at basic prices by industry for the five years ended December 31, 2009. Gross Domestic Product at Basic Prices by Industry in Millions of Chained 2002 Dollars Compound Year Ended December 31 Per Cent Annual of 2009 Growth Rate Total 2005-2009 (Millions) Goods-Producing Industries Agriculture, forestry, fishing and hunting $ % % Mining 1 % % Utilities % % Manufacturing % % Construction % % Subtotal $ % % Services Industries Transportation and Warehousing $ % % Finance, Insurance and Real Estate % % Wholesale and Retail Trade % % Business Services % % Institutions % % Public Administration % % Subtotal $ % % Gross Domestic Product at Basic Prices $ % % 1Includes oil, potash, uranium, natural gas and other minerals. Note:Components may not add due to use of chained fisher dollar methodology.GDP at basic prices and GDP at market prices differ by the amount of "indirect taxes net of subsidies on products." Source:Statistics Canada. 11 Agriculture Based on the 2006 Census of Agriculture, Saskatchewan has 44,329 farms with an average size of 1,449 acres.With slightly less than half of the total land area of the Province utilized for farming, the Province has approximately half of the cultivated farm land in all of Canada. Historically, wheat has been Saskatchewans largest single grain crop in terms of volume and value.Between 2000 and 2009, wheat accounted for 30.4 per cent of all crops grown in the Province and represented over half of all the wheat grown in Canada. In 2009, wheats share accounted for 28.6 per cent of the total Saskatchewan crop harvest.Other major grains and oilseeds such as durum, barley and canola accounted for 48.4 per cent of total crop production in 2009.Specialty crops such as mustard, lentils and peas accounted for 23.0 per cent of the total harvest in 2009. Crop Production 2000 to 2009 Calendar Year Ended December 31 10 year Average (Millions of Tonnes) Wheat 8.0 7.4 Durum 4.4 3.7 Barley 4.6 4.2 Canola 5.6 3.7 Specialty Crops 1 4.1 4.4 3.1 Other 2 2.5 2.0 1.7 1.7 1.9 2.6 2.8 3.2 3.1 2.4 2.4 Total 19.8 21.1 29.9 1Includes mustard, sunflowers, lentils, field peas and canary seed. 2Includes oats, fall rye, spring rye, flax and other mixed grain. Source: Statistics Canada. Note:Components may not add due to rounding. Livestock production is also important in Saskatchewan.Approximately one-quarter of the total Canadian beef cattle herd is located in the Province.Other livestock raised in Saskatchewan include hogs, sheep, lambs, poultry and dairy cattle. Farm cash receipts from crop production totalled $7.3 billion in 2009, with wheat, durum and canola accounting for $4.6billion, or 63.1percent, of the years total cash receipts from crop sales.Farm cash receipts from the sale of livestock and livestock products amounted to $1.5 billion in 2009, with cattle and calves accounting for $923 million, or 63.3 per cent, of the years total cash receipts from livestock sales. Total farm cash receipts reached $9.2billion in 2009, down 2.1percent from 2008. 12 The following table sets forth Saskatchewans farm cash receipts for the five years ended December 31, 2009. Farm Cash Receipts Compound Annual Year Ended December 31 Growth Rate 2005-2009 (Millions) Crops Wheat and Durum $ % Canola Barley Other Crops 1 Subtotal $ Livestock & Livestock Products Cattle & Calves $ ) Hogs ) Other Livestock and Livestock Products 2 Subtotal $ ) Supplementary, Deficiency, Stablization, Insurance and Other Payments $ ) Total Farm Cash Receipts $ % 1Includes net deferments. 2Includes sheep, lambs, dairy products, poultry, eggs and other livestock products. Note:Components may not add due to rounding. Source: Statistics Canada. Total farm revenue is made up of three components:crop receipts, livestock receipts and government program payments.Crop receipts amounted to $7.3billion in 2009, up 4.0 per cent from 2008 due to improved crop quality and higher prices.Farm cash receipts from livestock sales amounted to $1.5billion in the same year, down 15.1percent from 2008.Government payments in 2009 amounted to $463 million, down 31.9 per cent from the amount provided by both the federal and provincial governments to farmers in 2008. Saskatchewans 2009 realized net farm income amounted to $1.9 billion, compared with $1.6 billion in 2008 reflecting higher crop sales.Realized net farm income is the result of deducting farm operating expenses and depreciation cost from farm cash receipts. 13 Mining and Petroleum/Natural Gas In 2009, the total value of mineral sales amounted to $14.4 billion, a decrease of 39.1 per cent from the prior year.Crude oil, natural gas and potash accounted for 88.4 per cent of the total value of mineral sales in 2009. In the first seven months of 2010, the value of oil sales increased by 29.1 per cent while the value of natural gas sales dropped by 14.4per cent due to lower selling volume.The value of potash sales went up by 99.3percent over the same period. The following table sets forth Saskatchewans value and volume of mineral sales for the five years ended December31,2009. Mineral Sales Compound Annual Year Ended December 31 Growth Rate 2005-2009 (Millions of Dollars Unless Otherwise Indicated) Value of Mineral Sales Oil $ % Natural Gas )% Potash % Other 1 % Total $ % Volume of Mineral Sales Oil (millions of barrels) % Natural Gas (millions of cubic metres) )% Potash (thousands of tonnes) )% 1Other includes Uranium, Gold, Sodium Sulphate, Salt, Coal, and Base Metals and Bentonite. Note: Components may not add due to rounding. Source: Saskatchewan Bureau of Statistics and Saskatchewan Ministry of Energy and Resources. Oil.Saskatchewan is the second largest crude oil producing province in Canada.Subject to change due to price fluctuations and technology improvements, remaining economically recoverable reserves in the Province are estimated to be 1.2 billion barrels of crude oil. The volume of Saskatchewan oil sales increased at a compound annual rate of 0.3percent from 2005 to 2009 while the value of oil sales increased by 7.6percent in the same period. Saskatchewan crude oil production is of light, medium and heavy gravity.Approximately 15 to 20 per cent of Saskatchewan’s crude is sold within the Province (primarily to the NewGrade Upgrader, Husky Upgrader and Moose Jaw Asphalt plant) while 10 to 15per cent is sold to refineries in Eastern Canada.The major market for Saskatchewan’s oil is the upper Midwest of the United States (approximately 65 to 75 per cent.) Both the NewGrade and Husky Upgraders are designed to produce an output of light synthetic crude oil from a feedstock of blended heavy crude oil.The NewGrade Upgrader has an operating capacity of approximately 60,000 barrels per day while the Husky Upgrader has the capacity to upgrade approximately 82,000 barrels per day. In addition to local companies, a large number of multinational oil and gas companies are actively involved in exploration and development in the Province.The oil industry has experienced success with deep drilling discoveries and is adopting technological improvements.For example, horizontal drilling and screw pump technology can significantly improve recovery rates and lower operating costs for many reservoirs in Saskatchewan.The oil industry in the Province invested approximately $14.0 billion in the period from 2005 to 2009 exploring for and developing oil reserves.From 2005 to the end of 2009, 11,078 oil wells were drilled in Saskatchewan.In 2009, 1,610 oil wells were drilled in the Province. 14 Natural Gas.The volume of Saskatchewan natural gas sales decreased at a compound average annual rate of 7.7per cent from 2005 to 2009, while the value of natural gas sales decreased by 22.9 percent in the same period.The natural gas industry in the Province invested approximately $1.2 billion in the period from 2005 to 2009 exploring for and developing natural gas reserves. During this period, 5,924 natural gas wells were drilled.In 2009, 233 gas wells were drilled in the Province. Potash.Saskatchewan has ten potash mines that produce potash from massive reserves located in southern Saskatchewan. By conservative estimates, Saskatchewan could supply world demand at current levels for several hundred years.Potash production in Saskatchewan is highly mechanized and relatively low-cost because of the regularity and thickness of deposits and the predictability of ore grades. In recent years, Saskatchewan potash production has accounted for about 30percent of the worlds output.Approximately 45percent of Saskatchewans potash production is exported to the United States.The Saskatchewan government implemented changes in 2005 to the potash tax system to promote sales and investment by the potash industry.As a result of the tax changes and strong demand growth, the potash industry is expected to be one of the main engines of economic growth for the Saskatchewan economy in the future.The Saskatchewan potash industry is expected to spend close to $12 billion by the end of the current decade, expanding the existing mines in the Province.There is also the potential for the development of new potash mines that could each cost up to $10 billion to construct, depending on size.These expansions and potential new mines are expected to create significant economic spin offs and thousands of permanent and construction jobs in the Province. Uranium.In 2009, Saskatchewan was the world’s second largest producer of uranium behind Kazakhstan.The Athabasca Basin, in northern Saskatchewan, contains the largest, high-grade uranium deposits in the world and has good potential for significant new discoveries.Uranium was produced at three facilities (McArthur River-Key Lake, Rabbit Lake and McClean Lake) located in northern Saskatchewan. Current and planned expansion of the Province’s uranium supply capability includes the McClean Lake, McArthur River and Rabbit Lake mines and the Midwest and Cigar Lake projects. McClean Lake, the Province’s newest facility, commenced production in 1999.In 2009, with mining operations having ceased, McClean Lake continued production of stockpiled ore from the Sue E and Sue B deposits and in July 2010 the mill was placed in care and maintenance mode.Mining authorization for the McClean North deposits has been granted and the Caribou deposit was deferred due to economic conditions but continues in the regulatory review process.Future ore supply sources are being evaluated. The McArthur River project began production in 1999 with the ore being processed at the Key Lake mill.Under regulatory approval, in 2009 the mine was allowed to increase production marginally to cover 2008 reductions during scheduled mill maintenance.An application to expand production capacity at Key Lake and McArthur River is under regulatory review. The Rabbit Lake mine returned to production in 2002 following a two-year shutdown. With the identification of additional reserves, production will continue at current levels decreasing by 2014 as the mill converts to the processing of Cigar Lake ore. Of the future mine expansion projects, Cigar Lake and Midwest received initial environmental assessment approval in 1998 but did not proceed due to market conditions.Cigar Lake was granted a full construction license to proceed in 2004.In 2006 and 2008, Cigar Lake experienced water inflows and the mine was allowed to flood.The initial production date is forecast for 2013 as remediation activities continue.In 2006, it was announced that the Midwest project would proceed.In 2008, the project was deferred due to economic conditions but continues in the environmental review process and is currently forecast to begin production in 2017. 15 Manufacturing The value of Saskatchewans manufacturing shipments reached $11.4 billion in 2009, down 13.3percent from 2008. Manufacturing activity has been traditionally based on agriculture.Food processing is the largest component of the manufacturing sector, accounting for about 22.2 per cent of total manufacturing activity in 2009.Saskatchewans manufacturing sector also produces farm machinery and chemical products.The further processing of primary products such as grain, livestock, forest products and oil is a growing component of Saskatchewans manufacturing sector. Saskatchewans high technology industry is centred in Saskatoon.Satellite control technology, telecommunications, data communications and agricultural biotechnology products are produced in the Province for domestic and international sale. Value of Manufacturing Shipments Compound Annual Year Ended December 31 Growth Rate 2005-2009 (Millions) Food Processing $ % Wood )% Metal Fabrication % Machinery % Chemical Products % Other % Total $ % Note:Components may not add due to rounding. Source:Statistics Canada.Data for chemicals and chemical products, electrical and electronic products are not available from Statistics Canada.These data are now included in Other. Service Industries The service industries form the largest component of the Provinces economy.Services contribute a substantial part of the Provinces economic growth and create the vast majority of jobs.Services accounted for approximately 74.1 per cent of total employment in the Province in 2009. This sector is comprised of six industries, namely: business, personal and community services; finance, insurance and real estate; wholesale and retail trade; transportation; communication and utilities; and, public administration. Of these, the biggest sector in terms of output share and employment is business, personal and community services.Output from the business, personal and community services sector accounts for one-fifth of the entire economy and approximately four out of ten jobs in the Province.This segment of the industry consists of:education and related services; heath care institutions, including hospitals, nursing homes and welfare services; religious organizations; amusement and recreation services; business services such as management and business consultants and computer services; personal services; and, accommodation and food. Finance, insurance and real estate, which constitute a large component of the service-producing industries, represented 16.5percent of the entire Saskatchewan economy in 2009.This segment includes banks and other institutions delivering financial services, insurance carriers and agencies and real estate companies. 16 FINANCES OF THE GOVERNMENT Introduction The Saskatchewan Government (Government) has general authority for the administration of provincial activities and functions within the Province.Responsibility for a variety of such activities and functions has been ceded to local government bodies and agencies under authority of a number of provincial statutes.Responsibilities of the Government not ceded to local government bodies are carried out directly by the Government and through a number of funds and provincial Crown corporations. Funds The General Revenue Fund financial statements have been designed primarily to provide an accounting of the financial resources appropriated by the Saskatchewan Legislative Assembly.The General Revenue Fund is the general fund of the Government to which all public monies received are credited except where the Legislative Assembly has directed otherwise.Substantially all of the debt of the Government is incurred pursuant to The Financial Administration Act, 1993 and is repayable from the General Revenue Fund. The General Revenue Fund financial statements are not intended to be summary financial statements that provide a full accounting of the financial affairs and resources of all the entities for which the Government is responsible.Only those transactions pertaining to the receipt of money from or payment of money to the General Revenue Fund are reflected in these statements.The financial transactions of other Crown entities, such as provincial Crown corporations, agencies, boards, and commissions, are reported separately from the financial transactions of the General Revenue Fund.See the AGovernment of Saskatchewan Summary Financial Statements@ contained within Exhibit (e) Volume 1 of the Public Accounts. A variety of special purpose and other funds are administered by the Government.Included within these funds are pension plans, funds held in trust for third parties under various arrangements and special purpose funds.The assets, liabilities and residual balances of these funds are maintained and reported separately from those of the General Revenue Fund. The General Revenue Funds fiscal year begins on April 1 and ends on March 31.Revenue and expenses are recorded on an accrual basis except for defined benefit pension plan costs. During 2008-09, the Government made a change in accounting policy to comply with the recommendations of the Public Sector Accounting Board of the Canadian Institute of Chartered Accountants for long-term debt.On the Statement of Financial Position, loans to Crown corporations and public debt (gross debt net of sinking funds) are now presented net of government business enterprise specific debt.Additionally, reimbursements of interest from Crown corporation general debt are no longer netted against debt servicing costs on the Statement of Operations.Prior to this change in accounting policy, public debt was presented on a gross basis on the Statement of Financial Position, and all reimbursements of interest from Crown corporations’ debt were netted against debt servicing costs.The 2007-08 amounts have been restated for this change in accounting policy. During 2008-09, the Government determined that agricultural land held for resale, previously presented as a financial asset, is more appropriately classified as tangible capital assets because this land is not expected to be sold within the next year.This change has been applied retroactively with restatement of the 2007-08 amounts. During 2008-09, the Government reclassified certain revenue categories, with restatement of 2007-08 amounts: • Corporation capital tax has been split into two components.Resource surcharge has been moved to non-renewable resources and the remaining component of corporation capital tax has been included with other taxes; • Liquor consumption tax has moved from sales tax to other taxes and sales tax has been renamed provincial sales tax; and • Crown land sales previously reported in oil revenues has been broken out. Each year the Minister of Finance presents a budget to the Legislative Assembly that provides estimates of the Governments planned activities during the fiscal year for the General Revenue Fund.The estimates of expenses in each fiscal year are voted by the Legislative Assembly, with the exception of those expenses for which provision has been made previously by legislation, such as amounts required to service the debt of the Government. The accounts and financial statements of the Province are examined by the Provincial Auditor who is responsible to the Legislative Assembly and is required to make a report to the Legislative Assembly with respect to each fiscal year. 17 General Revenue Fund Statement of Cash Requirements and Financing The following table summarizes cash requirements and financing of the General Revenue Fund for the five fiscal years ended March31,2010, and the Budget Estimate for fiscal year 2011. General Revenue Fund Statement of Cash Requirements and Financing Fiscal Year Ended March 31 Estimated (Millions) Cash Requirements Operating Activities Revenue $ Expenditures Transfers (to) from Fiscal Stabilization Fund ) 0 0 0 0 Transfers (to) from Saskatchewan Infrastructure Fund 0 ) 0 0 0 0 Transfers (to) from Growth and Financial Security Fund - - - Budgetary Surplus (Deficit) 1 20 Add (deduct) Non-Cash Items Amortization of Foreign Exchange Gains and Losses 2 3 2 5 (1
